  Case 21-04021        Doc 13      Filed 04/15/21 Entered 04/15/21 12:18:28         Desc Main
                                    Document     Page 1 of 14



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION
In re:                                                      Case No. 21-04021
Eugene E. Durrly                                            Chapter 7
                Debtor.                                     Judge Goldgar – Lake County
                                      NOTICE OF MOTION

         To: See attached certificate of service

        PLEASE TAKE NOTICE that on April 23, 2021 at 11:00 a.m. or as soon thereafter as
counsel may be heard, the undersigned counsel shall appear before the Honorable Judge
Goldgar or any judge sitting in his place, to present the Motion for Relief from the Automatic
Stay, a copy of which is attached hereto and served upon you.

This motion will be presented and heard using Zoom for Government. No personal
appearance in court is necessary or permitted. To appear and be heard telephonically on the
motion, you must do the following:

To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting ID and
password.

To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828- 7666.
Then enter the meeting ID and password.

Meeting ID and password. The meeting ID for this hearing is 160 817 7512 and the password is
623389. The meeting ID and password can also be found on the judge’s page on the court’s web
site.

If you object to this motion and want it called on the presentment date above, you must file a
Notice of Objection no later than two (2) business days before that date. If a Notice of Objection
is timely filed, the motion will be called on the presentment date. If no Notice of Objection is
timely filed, the court may grant the motion in advance without a hearing.

Respectfully submitted,
Altra Federal Credit Union

By:    /s/ Caroline Hasten
Caroline Hasten, One of Its Attorneys
  Case 21-04021       Doc 13     Filed 04/15/21 Entered 04/15/21 12:18:28           Desc Main
                                  Document     Page 2 of 14



                                 CERTIFICATE OF SERVICE
        The undersigned, under penalties of perjury certifies and states that she has on or before
April 15, 2021, served the attached documents upon the person or persons to whom addressed in
this cause by either electronic delivery or by U.S. Mail as set forth herein.

By Electronic Delivery:
David M Siegel                        Ilene F Goldstein
Debtor’s Attorney                     Chapter 7 Trustee
By U.S. Mail, postage prepaid, mailed from 20 North Wacker Drive, Chicago, IL 60606:
Eugene E. Durrly, 1819 Park Avenue, #2, North Chicago, IL 60064

/s/ Caroline Hasten
Caroline Hasten, Attorney at Law




                                                                              TRUNKETT & TRUNKETT, P.C.
                                                                              20 N. Wacker Drive, Suite 1434
                                                                                           Chicago, IL 60606
                                                                                               312.324.3101
                                                                                    Kerry Trunkett: 6188221
                                                                                   Caroline Hasten: 6316656
                                                                                 chasten@trunkettlawpc.com
  Case 21-04021         Doc 13     Filed 04/15/21 Entered 04/15/21 12:18:28            Desc Main
                                    Document     Page 3 of 14



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION
In re:                                                         Case No. 21-04021
Eugene E. Durrly                                               Chapter 7
                 Debtor.                                       Judge Goldgar – Lake County
              MOTION FOR RELIEF FROM THE AUTOMATIC STAY AS TO A
                                 2011 BMW 535i

          Altra Federal Credit Union, the “Credit Union,” by and through its attorneys Caroline

Hasten, David Lipschutz and Kerry Trunkett moves this court to enter an order granting its motion

for relief from the automatic stay as to a 2011 BMW 535i. In support of its motion, the Credit Union

states as follows:

         1.      On March 27, 2021, Eugene E. Durrly, the “Debtor,” voluntarily filed for

protection under Chapter 7 of the United States Bankruptcy Code.

         2.      On or about March 1, 2019, the Debtor became indebted to Altra Federal Credit

Union pursuant to a loan agreement (the “Vehicle Loan”). The Vehicle Loan is secured by a

lien on a 2011 BMW 5 Series VIN WBAFR7C50BC601262 (the “Vehicle”). Attached hereto as

Exhibit A is a true and correct copy of the Vehicle Loan Agreement. Attached hereto as Exhibit

B is a true and correct copy of the electronic title showing Altra Federal Credit Union as

lienholder.

         3.      The Debtor remains due pursuant to the Vehicle Loan in the amount of

$21,764.54. The Debtor is in pre-petition and post-petition arrears on the Vehicle. Attached

hereto as Exhibit C is a true and correct copy of the transaction history for the Vehicle Loan.

         4.      At the time of filing, the Vehicle had a value of $11,075.00. Attached hereto as

Exhibit D is a true and correct copy of the NADA vehicle report.
  Case 21-04021       Doc 13     Filed 04/15/21 Entered 04/15/21 12:18:28            Desc Main
                                  Document     Page 4 of 14



      5.       The Debtor’s Schedules do not list the Vehicle as an asset and list the Credit

Union as an unsecured creditor. The Credit Union does not have current proof of insurance.

       6.      Cause exists to grant the Credit Union relief from the automatic stay for the

following reasons:

            a. The Vehicle is a rapidly depreciating asset of significant value with no proof

               of insurance. 11 U.S.C. § 362(d)(1).

            b. The Debtor is in pre-petition arrears on the Vehicle. 11 U.S.C. § 362(d)(1).

            c. The Debtor does not list the Vehicle on his Schedules. 11 U.S.C. § 362(d)(1).

            d. There is no equity and it is not necessary for reorganization. 11 U.S.C. §

               362(d)(2).

       WHEREFORE, Altra Federal Credit Union prays that this Court grant relief from the

automatic stay as to the 2011 BMW 5 Series VIN WBAFR7C50BC601262, waive the fourteen-

day period of Rule 4001, and for any further relief this Court deems just.

                                      Respectfully submitted,
                                      Altra Federal Credit Union


                                      By: ________________________________
TRUNKETT & TRUNKETT, P.C.             Caroline Hasten, One of Its Attorneys
20 N. Wacker Drive
Suite 1434
Chicago, Illinois 60606
(312) 324.3101
fax 312.268.6420
Caroline Hasten: 6316656
chasten@trunkettlawpc.com
Case 21-04021   Doc 13   Filed 04/15/21 Entered 04/15/21 12:18:28   Desc Main
                          Document     Page 5 of 14
                                                          EXHIBIT A
Case 21-04021   Doc 13   Filed 04/15/21 Entered 04/15/21 12:18:28   Desc Main
                          Document     Page 6 of 14
Case 21-04021   Doc 13   Filed 04/15/21 Entered 04/15/21 12:18:28   Desc Main
                          Document     Page 7 of 14
Case 21-04021   Doc 13   Filed 04/15/21 Entered 04/15/21 12:18:28   Desc Main
                          Document     Page 8 of 14
Case 21-04021   Doc 13   Filed 04/15/21 Entered 04/15/21 12:18:28   Desc Main
                          Document     Page 9 of 14
Case 21-04021   Doc 13   Filed 04/15/21 Entered 04/15/21 12:18:28   Desc Main
                         Document      Page 10 of 14
Case 21-04021   Doc 13   Filed 04/15/21 Entered 04/15/21 12:18:28   Desc Main
                         Document      Page 11 of 14


                                                          EXHIBIT B
Case 21-04021   Doc 13   Filed 04/15/21 Entered 04/15/21 12:18:28   Desc Main
                         Document      Page 12 of 14
Case 21-04021   Doc 13   Filed 04/15/21 Entered 04/15/21 12:18:28   Desc Main
                         Document      Page 13 of 14
Case 21-04021   Doc 13   Filed 04/15/21 Entered 04/15/21 12:18:28   Desc Main
                         Document      Page 14 of 14
